Appleton, C. J.
This is an indictment for conspiracy under R. S., c. 126, § 17. The jury found the defendants guilty, who thereupon filed a motion in arrest of judgment, which being overruled, exceptions to such over-ruling were duly taken.
The indictment sets forth a conspiracy to obtain a horse the property of one Littlefield; and that, in pursuance of such conspiracy, they alleged that Ford B. Curtis-, one of the defendants and an officer, “was then and there possessed of certain papers conferring upon said Curtis lawful authority to take said horse from said •.Littlefield and did then and there forcibly and against the wishes and command of said Littlefield . . take said horse from the possession of said Littlefield, and convert said horse to their own use; ” whereas said Curtis was not possessed of any papers authorizing him to take said horse.
The indictment entirely fails to allege any of the facts necessary to bx*ing the defeixdants within § 17 of the chapter aforesaid.
There is no allegation that the conspiracy was “to injure the person, character, business, or property of another.” A conspiracy to cheat and defraud, and thereby causing 'an injury or loss is not within the prohibition. The injury referred to is one whereby the value of the property injured is diminished or destroyed. State v. Hewett, 31 Maine, 396.
*371The indictment does not set forth the doing of “any illegal act injurious to the public trade, health, morals, police, or administration of public justice;” nor any conspiracy “to commit any crime punishable by imprisonment in the state prison.”
The indictment is not for Curtis’ falsely assuming to be an officer, under c. 122, § 20, for it is distinctly alleged that he was an officer.
The substance of the indictment is that the defendants committed a trespass upon one Littlefield by forcibly taking from him his horse 'and converting the same “to their own use.” This docs not show any violation of §17. Exceptions sustained.

Judgment arrested.

Walton, Dickerson, Barrows, Daneorth and Libbey, JJ., concurred.